DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,120,075 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the nonstatutory obviousness-type double patenting rejections are withdrawn.
Allowable Subject Matter
Claims 12 - 24 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Luo et al. (Chinese Patent Application Publication CN110276172) and Oskarsson et al. (U.S. Patent Application Publication 2018/0189020) generally teaches storing audio data, such as a musical work, and an associated audio fingerprint on a blockchain file system, the prior art does not teach, alone or in combination, nor would it be obvious, to receive data obtained from a machine-readable code comprising a two-dimensional barcode with the spectrogram associated with the particular stored audio data, incorporated therein, into a produced object, to identify the spectrogram in order to retrieve the particular stored audio data, associated with the spectrogram, for playback, as claimed by claims 12, 18 and 24, in combination with other limitations of the claims, thus 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID SIEGEL/Examiner, Art Unit 2653    
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653